Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                           Informality

     In claims 1, 11 and 16, last limitation of each claim,   change from “determining at least of one of a new”  to “ determining at least one of a new..”

Claims Objected
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-20 been renumbered 11-19 respectively.

Claims 1-20 are objected to because of the following informalities:  Claim 11 is missing.  Appropriate correction is required.




101 Rejection 
The claimed invention is directed to non-statutory subject matter.  The claim(s)16-19 does/do not fall within at least one of the four categories of patent eligible subject matter because,  according to applicant’s  specification at page 5, lines 25-31, claims 17-20, now numbered by the examiner as claims 16-19, are directed to “carrier waves” and other transitory signals which  the courts have determined are natural occurring signals, hence the claims are not directed to  the statutory class.

                                          Allowed Claims
     Claims 1-10 are allowed for the reason the prior art does not teach or suggest in claimed combination, the processor for determining, based on the estimated physical camera pose, the estimated feature point positon, and the estimated landmark positon, a virtual camera pose within the environment, wherein the virtual camera pose is offset in both a horizontal direction and a vertical direction with respect to the estimated physical camera pose… determining at least one of  a new estimated physical camera pose or a new estimated landmark position using the error corresponding to the landmark. 

     Claims 11-15 are allowed for the reason the prior art does not teach or suggest in claimed combination, … determining based on the estimated physical camera pose, the estimated feature point position, and the estimated landmark position, a virtual camera pose within the environment, wherein the virtual camera pose is offset in both a horizontal direction and a vertical direction with respect to the estimated physical 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664